Case §

10
11
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

 

:20-cv-00773-SVW-JDE Document 10 Filed 06/04/20 Page lof4 Page ID #:29

David G. Jimenez (SBN 100949)
5101 E. La Palma Ave, Suite 100 D
Anaheim Hills, CA 92807
Telephone: (714) 242-1261
Facsimile: (562) 683-0407

Email: jimenezlawyers@gmail.com;
david@jimenezlawyers.com

Attorneys for Defendant
B PL, LLC, a California limited liability

company
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
JAMES RUTHERFORD, an Case No. 8:20-cv-00773-SVW (JDEx)
individual,
STIPULATION TO EXTEND TIME FOR
Plaintiff, FILING RESPONSE TO SUMMONS AND
COMPLAINT
V.
BBSC DEVELOPMENT, LLC, a Complaint filed: April 20, 2020
California limited liability company: Time: N/A
and DOES 1-10, inclusive Courtroom:
Defendants.

 

 

Plaintiff JAMES RUTHERFORD (“Plaintiff”), and Defendant BBSC
DEVELOPMENT, LLC (“Defendant” or “~BBSC”) jointly stipulate to allow the
Defendant additional time to respond to the Summons and Complaint as follows:

The parties stipulate as follows:

l. Plaintiff filed a Complaint on April 20, 2020 against the Defendant for
alleged violation of the Americans with Disability Act. Defendant is the owner and
landlord of the subject real property.

2. Plaintiff served the Defendant by substitute service on or about April 30,

2020.

]
STIPULATION TO EXTEND TIME TO RESPOND TO SUMMONS AND COMPLAINT

 
Case 8:20-cv-00773-SVW-JDE Document 10 Filed 06/04/20 Page 2 of 4 Page ID #:30

10

12
13
14
15
16

18
19
20

22
23
24
25
26
27
28

 

3. Defendant contacted Plaintiff's counsel and provided him with a copy of a
recent CASp report regarding the allegations of the Complaint that there were no ADA
violations on the subject property, and Defendant has asked that the case be dismissed.

4, Plaintiff has agreed to consider that request and needs time to evaluate the
report.

5. Plaintiff has agreed to extend by thirty (30) days the date when the
Defendant must respond to the Complaint. A response is now due on or before June 19,

2020.

ITIS SO STIPULATED.

Dated: 6/4/2020 Jimenez Lawyers

By: /s/ David G. Jimenez
David G. Jimenez

Attorneys for Defendant
BBSC DEVELOPMENT, LLC

 

Dated: 6/4/2020 MANNING LAW, APC

By: __/s/ Joseph R. ManningJr.
Joseph R. Manning, Jr.
Attorneys for Plaintiff
JAMES RUTHERFORD

 

2
STIPULATION TO EXTEND TIME TO RESPOND TO SUMMONS AND COMPLAINT

 
Case $:20-cv-00773-SVW-JDE Document 10 Filed 06/04/20 Page 30f4 Page ID #:31

SIGNATURE ATTESTATION

4 | I hereby attest that all signatories listed above, on whose behalf this stipulation is
submitted, concur in the filing’s content, and have authorized the filing.

6 | Dated: June 7 2020 By: We. Gee See —
Atom for Defkaden
7

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

3
STIPULATION TO EXTEND TIME TO RESPOND TO SUMMONS AND COMPLAINT

 

 
Case 8:20-cv-00773-SVW-JDE Document 10 Filed 06/04/20 Page 4o0f4 Page ID #:32

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF ORANGE:

Iam employed in the County of ORANGE, State of California. I am over the age of eighteen and
not a party to the within action. My business address is INSERT .

On June 4, 2020, I served the foregoing document described as:

STIPULATION TO EXTEND TIME FOR FILING RESPONSE TO SUMMONS
AND

(“Document”) on the interested parties in this action described below. I placed a true copy of
the foregoing document(s) in a sealed envelope addressed as follows:

Craig G. Cote, Esq.
MANNING LAW, APC
20062 SW Birch St., Ste 200
Newport Beach, CA 92660

BY MAIL:
For each of the above documents:
XX I deposited the envelope in the U.S. mail at Anaheim/Long Beach,
California. The envelope was mailed with postage thereon fully prepaid.

I am readily familiar with my firm's practice of collection and processing
correspondence for mailing. Under the practice, it would be deposited with the U.S. Postal
Service on that day with postage thereon fully prepaid at Anaheim/ Long Beach, California in
the ordinary course of business. I am aware that on motion of the party served, service is
presumed invalid if postal cancellation date or postage meter date is more than one day after
date of deposit for mailing in affidavit.

iY _ EMAIL SERVICE:
The above-described DOCUMENT was sent via email on June 4, 2020 from
jimenezlawyers@gmail.com to attorney Craig Cote at craige@manninglawoffice.com
And to DisabilityRights@manninglawoffice.com

| declare under penalty of perjury under the laws of the State of California that the above
is true and correct. Executed on June 4, 2020, at Anaheim, California.

 

1
STIPULATION TO EXTEND TIME TO RESPOND TO SUMMONS AND COMPLAINT

 
